USDC SDNY

Case 1:19-cv-07131-ALC Document 38 Filed 11/15/19 Paget NICALLY FILED

DOC#:

DATE FILED: q
(ui Emanuel tial tawyers | new york

51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100

WRITER’S DIRECT DIAL No.
(212) 849-7171

WRITER’S EMAIL ADDRESS
petercalamari @ quinnemanuel.com

November 14, 2019

VIA ECF

Hon. Andrew L. Carter, Jr.

Thurgood Marshall United States Courthouse Vi EW 0 EN D 0 RS E D

40 Foley Square
New York, NY 10007

Re: Andrea Tantaros v. Fox News Network, LLC, 19 Civ. 07131

 

Dear Judge Carter:

I am the lead trial counsel for the Estate of Roger Ailes in this matter. We are aware of
Your Honor’s Individual Rule 3.A. (“Principal Trial Counsel”) which obliges principal trial
counsel for each party to attend all conferences with the Court. Unfortunately, I will be out of
the country for personal reasons next week, when there is a conference scheduled before you
regarding the pending motion to remand. I therefore ask leave of Court for Kimberly Carson,
who has already entered an appearance in this matter (Dkt. 17), and who also represents the
Estate, to attend the conference in this matter in my place.

 

Respectfully,
O ORDERED:
/s/ Peter E. Calamari Inn 7 Ce
. Ae
Peter E. Calamari, Esq. HON. ANDREW L. CARTER, JA —
UNITED STATES DISTRICT JUDGE
PEC November IS) 201

quinn emmanuel urquhart & sullivan, Up

LOS ANGELES | NEW YORK | SAN FRANGISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON
LONDON | TOKYO | MANNHEIM | HAMBURG [ PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART

 
